Case 9:21-cv-81651-AMC Document 1 Entered on FLSD Docket 09/10/2021 Page 1 of 15




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

                                                             CASE NO.:
  HOWARD COHAN,

         Plaintiff,

  vs.                                                         INJUNCTIVE RELIEF SOUGHT


  MAGGIANO'S HOLDING CORPORATION,
  a Foreign Profit Corporation,
  d/b/a MAGGIANO'S LITTLE ITALY

        Defendant(s).
  ____________________________________/

                                           COMPLAINT

         Plaintiff, HOWARD COHAN (“Plaintiff”), by and through the undersigned counsel,

  hereby files this Complaint and sues MAGGIANO'S HOLDING CORPORATION, a Foreign

  Profit Corporation, d/b/a MAGGIANO'S LITTLE ITALY (“Defendant”), for declaratory and

  injunctive relief, attorneys’ fees, expenses and costs (including, but not limited to, court costs

  and expert fees) pursuant to 42 U.S.C. § 12182 et. seq., and the 2010 Americans with Disabilities

  Act (“ADA”) and alleges as follows:

                                  JURISDICTION AND VENUE

         1.      This is a complaint for breach of contract and injunctive relief seeking

  enforcement of the (copy attached as Exhibit A) reached in the case of HOWARD COHAN v.

  MAGGIANO'S HOLDING CORPORATION, (S.D. Fla.) (dismissed by order upon settlement)

  which arose out of Plaintiff’s claim of discrimination caused by certain barriers encountered by

  Plaintiff on Defendant’s property that prevented Plaintiff from the full and equal enjoyment of a

  place of public accommodation in violation of Title II of the Americans with Disabilities Act.
Case 9:21-cv-81651-AMC Document 1 Entered on FLSD Docket 09/10/2021 Page 2 of 15




          2.      This Court is vested with original jurisdiction over this action pursuant to 28

  U.S.C. §§ 1331, 343 for Plaintiff’s claims arising under Title 42 U.S.C. § 12182 et. seq., based

  on Defendant’s violations of Title III of the ADA. See also, 28 U.S.C. §§ 2201, 2202, as well as

  the 2010 ADA Standards.

          3.      Venue is proper in this Court, West Palm Beach Division, pursuant to 28 U.S.C. §

  1391(B) and Internal Operating Procedures for the United States District Court for the Southern

  District of Florida in that all events giving rise to the lawsuit occurred in Palm Beach County,

  Florida.

                                                  PARTIES

          4.      Plaintiff, HOWARD COHAN is sui juris and is a resident of the State of Florida

  residing in Palm Beach County, Florida.

          5.      Upon information and belief, Defendant is the lessee, operator, owner and lessor

  of the Real Property, which is subject to this suit, and is located at 21090 St. Andrews Blvd,

  Boca Raton, Florida 33433, (“Premises”), and is the owner of the improvements where Premises

  is located.

          6.      Defendant is authorized to conduct, and is in fact conducting, business within the

  state of Florida.

          7.      Plaintiff is an individual with numerous permanent disabilities including severe

  spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical

  spine with nerve root compromise on the right side; a non-union fracture of the left acromion

  (shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right

  knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe

  basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms
Case 9:21-cv-81651-AMC Document 1 Entered on FLSD Docket 09/10/2021 Page 3 of 15




  cause sudden onsets of severe pain and substantially limit Plaintiff’s major life activities. As

  such, Plaintiff suffered from a “qualified disability” under the ADA. 42 U.S.C § 12101, et seq.

          8.     On September 13, 2017, and October 26, 2017, Plaintiff visited Defendant’s

  Premises. At the time of Plaintiff’s visit to the Premises on September 13, 2017, and October 26,

  2017, Plaintiff required the use of fully accessible restrooms and fully accessible service and

  eating areas. Plaintiff personally visited the Premises but was denied full and equal access and

  full and equal enjoyment of the facilities, services, goods, and amenities within the Premises,

  even though he was a “bona fide patron”.

          9.     Defendant’s Premises is a public accommodation as defined by Title II of the

  ADA and as such is governed by the ADA.

          10.    On or about March 3, 2018, Plaintiff filed a lawsuit against Defendant seeking to

  force Defendant to comply with the ADA and applicable regulations thereto. See HOWARD

  COHAN v. MAGGIANO'S HOLDING CORPORATION, Case No.: 9:18-cv-80271-JIC (S.D.

  Fla.)

          11.    On or about June 8, 2018, Plaintiff’s suit was dismissed upon stipulation and

  notice to the U.S. District Court that the parties had settled.

          12.    In connection with said dismissal, Plaintiff and Defendant entered into a

  Confidential Settlement Agreement and General Release (Exhibit A) on June 4, 2018.

          13.    The Confidential Settlement Agreement and General Release required Defendant

  to complete all modifications to the Premises by June 4, 2019.

          14.    Defendant has failed to commence the required modification(s) to the Premises as

  required by the ADA and the Confidential Settlement Agreement and General Release and

  Defendant has failed to give notice of any reasons or documentation for non-compliance.
Case 9:21-cv-81651-AMC Document 1 Entered on FLSD Docket 09/10/2021 Page 4 of 15




          15.     Plaintiff again personally visited Defendant’s Premises on January 10, 2021.

          16.     Plaintiff then, pursuant to the Confidential Settlement Agreement and General

  Release, sent Defendant written notice on May 14, 2021, identifying barriers encountered during

  Plaintiff’s visit. Defendant failed to adequately address Plaintiff’s written notice and correct the

  barriers identified therein.

          17.     Plaintiff required the use of fully accessible service and eating areas and fully

  accessible restrooms. Plaintiff was denied full and equal access and full and equal enjoyment of

  the facilities, services, goods, and amenities within the Premises, even though was “bona fide

  patron”.

          18.     Plaintiff again personally visited Defendant’s Premises on August 4, 2021 (and

  prior to instituting this action).

          19.     Plaintiff required the use of fully accessible service and eating areas and fully

  accessible restrooms. Plaintiff was denied full and equal access and full and equal enjoyment of

  the facilities, services, goods, and amenities within the Premises, even though was “bona fide

  patron”.

          20.     Plaintiff, in his individual capacity, has shown that he will absolutely return to the

  Premises and avail himself of the services offered when Defendant modifies the Premises or

  modifies the policies and practices to accommodate individuals who have physical disabilities.

          21.     Plaintiff is continuously aware of the violations at Defendant's Premises and is

  aware that it would be a futile gesture to return to the Premises as long as those violations exist,

  and Plaintiff is not willing to suffer additional discrimination.
Case 9:21-cv-81651-AMC Document 1 Entered on FLSD Docket 09/10/2021 Page 5 of 15




         22.     Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

  result of Defendant's discrimination until Defendant is compelled to comply with the

  requirements of the ADA.

         23.     Plaintiff would like to be able to be a patron of the Premises in the future and be

  able to enjoy the goods and services that are available to the able-bodied public but is currently

  precluded from doing so as a result of Defendant's discriminatory conduct as described herein.

  Plaintiff will continue to be precluded from using the Premises until corrective measures are

  taken at the Premises to eliminate the discrimination against persons with physical disabilities.

         24.     Completely independent of the personal desire to have access to this place of

  public accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the

  purpose of discovering, encountering and engaging discrimination against the disabled in public

  accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff

  personally visits the public accommodation; engages all of the barriers to access, or at least of

  those that Plaintiff is able to access; tests all of those barriers to access to determine whether and

  the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

  discrimination; and subsequently returns to Premises to verify its compliance or non-compliance

  with the ADA and to otherwise use the public accommodation as members of the able-bodied

  community are able to do. Independent of other subsequent visits, Plaintiff also intends to visit

  the Premises regularly to verify its compliance or non-compliance with the ADA, and its

  maintenance of the accessible features of Premises. In this instance, Plaintiff, in Plaintiff’s

  individual capacity and as a “tester”, visited Premises, encountered barriers to access at

  Premises, and engaged and tested those barriers, suffered legal harm and legal injury, and will

  continue to suffer such harm and injury as a result of the illegal barriers to access and the ADA
Case 9:21-cv-81651-AMC Document 1 Entered on FLSD Docket 09/10/2021 Page 6 of 15




  violations set forth herein. It is Plaintiff’s belief that said violations will not be corrected without

  Court intervention, and thus Plaintiff will suffer legal harm and injury in the near future.

         25.      Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

  Defendant modifies the Premises or modifies the policies and practices to accommodate

  individuals who have physical disabilities to confirm said modifications have been completed in

  accordance with the requirements of the ADA.

                                     COUNT I
                 VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

         26.      Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 25

  above as if fully stated herein.

         27.      On July 26, 1990, Congress enacted the Americans with Disabilities Act

  (“ADA”), 42 U.S.C. § 12101 et. seq. Commercial enterprises were provided one and a half (1.5)

  years from enactment of the statute to implement its requirements. The effective date of Title III

  of the ADA was January 26, 1992, or January 26, 1993, if Defendant(s) have ten (10) or fewer

  employees and gross receipts of $500,000.00 or less. See 42 U.S.C. § 12182; 28 C.F.R. §

  36.508(a).

         28.      Congress found, among other things, that:

               a. some 43,000,000 Americans have one or more physical or mental disabilities, and

                  this number shall increase as the population continues to grow older;

               b. historically, society has tended to isolate and segregate individuals with

                  disabilities and, despite some improvements, such forms of discrimination against

                  disabled individuals continue to be a pervasive social problem, requiring serious

                  attention;
Case 9:21-cv-81651-AMC Document 1 Entered on FLSD Docket 09/10/2021 Page 7 of 15




               c. discrimination against disabled individuals persists in such critical areas as

                  employment, housing, public accommodations, transportation, communication,

                  recreation, institutionalization, health services, voting and access to public

                  services and public facilities;

               d. individuals with disabilities continually suffer forms of discrimination, including

                  outright intentional exclusion, the discriminatory effects of architectural,

                  transportation, and communication barriers, failure to make modifications to

                  existing facilities and practices. Exclusionary qualification standards and criteria,

                  segregation, and regulation to lesser services, programs, benefits, or other

                  opportunities; and,

               e. the continuing existence of unfair and unnecessary discrimination and prejudice

                  denies people with disabilities the opportunity to compete on an equal basis and to

                  pursue those opportunities for which our country is justifiably famous, and

                  accosts the United States billions of dollars in unnecessary expenses resulting

                  from dependency and non-productivity.

  42 U.S.C. § 12101(a)(1)-(3),(5) and (9).

         29.      Congress explicitly stated that the purpose of the ADA was to:

               a. provide a clear and comprehensive national mandate for elimination of

                  discrimination against individuals with disabilities;

               b. provide clear, strong, consistent, enforceable standards addressing discrimination

                  against individuals with disabilities; and
Case 9:21-cv-81651-AMC Document 1 Entered on FLSD Docket 09/10/2021 Page 8 of 15




                c. invoke the sweep of congressional authority, including the power to enforce the

                   fourteenth amendment and to regulate commerce, in order to address the major

                   areas of discrimination faced on a daily basis by people with disabilities.

  U.S.C. § 12101(b)(1)(2) and (4).

          30.      Pursuant to 42 U.S.C. § 12182(7), 28 C.F.R. § 36.104 and the 2010 ADA

  Standards, Defendant’s Premises is a place of public accommodation covered by the ADA by the

  fact it provides services to the general public and must be in compliance therewith.

          31.      Defendant has discriminated and continues to discriminate against Plaintiff and

  others who are similarly situated, by denying access to, and full and equal enjoyment of goods,

  services, facilities, privileges, advantages and/or accommodations located at the Premises, as

  prohibited by 42 U.S.C. § 12182 and 42 U.S.C. § 12101 et. seq., and by failing to remove

  architectural barriers pursuant to 42 U.S.C. § 12182(b)(2)(A)(iv).

          32.      Plaintiff has visited Premises and has been denied full and safe equal access to the

  facilities and therefore suffered an injury in fact.

          33.      Plaintiff would like to return and enjoy the goods and/or services at Premises on a

  spontaneous, full, and equal basis. However, Plaintiff is precluded from doing so by the

  Defendant’s failure and refusal to provide disabled persons with full and equal access to their

  facilities. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

  architectural barriers that are in violation of the ADA.

          34.      Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

  Department of Justice, Officer of the Attorney General promulgated Federal Regulations to

  implement the requirements of the ADA. See 28 C.F.R. § 36 and its successor the 2010 ADA

  Standards ADA Accessibility guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. § 36,
Case 9:21-cv-81651-AMC Document 1 Entered on FLSD Docket 09/10/2021 Page 9 of 15




  under which said Department may obtain civil penalties of up to $55,000.00 for the first

  violation and $110,000.00 for and subsequent violation.

          35.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

  U.S.C. § 12182 et. seq. and the 2010 American Disabilities Act Standards et. seq., and is

  discriminating against Plaintiff as a result of, inter alia, the following specific violations:

          Bar and Bar Area

                a. Providing counter heights exceeding 36 inches making it impossible to service a

                   person with a disability in violation of 2010 ADAAG §§ 904, 904.4, 904.4.1,

                   904.4.2, 305 and 306.

                b. Failure to provide accessible seating for person(s) with a disability at a bar or

                   adjacent table in the bar area, recreational area or a table area adjacent to a pool

                   for food or beverage service, or at a computer work surface such as in a business

                   center, in violation of 2010 ADAAG §§ 902, 902.1, 902.2, 902.3, 305, 306 and/or

                   §4.32.4 of the 1991 ADA Standards.

                c. Failure to provide required accessible seating for person(s) with a disability at a

                   bar or adjacent table exceeding 34 inches in the bar area in violation of 2010

                   ADAAG §§ 902, 902.1, 902.3

                d. Failure to provide seating for a person(s) with a disability that has the correct

                   clear floor space for forward approach in violation of 2010 ADAAG §§ 902,

                   902.2, 305 and 306.

                e. Failure to provide a sufficient amount of seating when dining surfaces are

                   provided for the consumption of food or drink for a person(s) with a disability in

                   violation of 2010 ADAAG §§ 226, 226.1, 902, 305 and 306.
Case 9:21-cv-81651-AMC Document 1 Entered on FLSD Docket 09/10/2021 Page 10 of 15




           f. Failure to provide a sufficient dispersion of seating thought the facility when

              dining surfaces are provided for the consumption of food or drink for a person(s)

              with a disability in violation of 2010 ADAAG §§ 226, 226.2, 902, 305 and 306.


        Restaurant/Patio Seating


           g. Failure to provide seating for a person(s) with a disability that has the correct

              clear floor space for forward approach in violation of 2010 ADAAG §§ 902,

              902.2, 305 and 306.

           h. Failure to provide a sufficient amount of seating when dining surfaces are

              provided for the consumption of food or drink for a person(s) with a disability in

              violation of 2010 ADAAG §§ 226, 226.1, 902, 305 and 306.


        Men’s Restroom General


           i. Failure to provide proper signage for an accessible restroom or failure to redirect

              a person with a disability to the closest available accessible restroom facility in

              violation of 2010 ADAAG §§ 216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2,

              703.5 and 703.7.2.1.

           j. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

              exceeding the limits for a person with a disability in violation of 2010 ADAAG

              §§ 404, 404.1, 404.2, 404.2.9 and 309.4.

           k. Failure to provide the correct opening width for a forward approach into a urinal,

              stall door or lavatory (sink) in violation of 2010 ADAAG §§ 305, 305.7.1, 404,

              605.3 and 606.2.
Case 9:21-cv-81651-AMC Document 1 Entered on FLSD Docket 09/10/2021 Page 11 of 15




               l. Providing a swinging door or gate with improper maneuvering clearance(s) due to

                  a wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1,

                  404.2, 404.2.4 and 404.2.4.1.


         Men’s Restroom ACCESSIBLE STALL


               m. Failure to provide operable parts that are functional or are in the proper reach

                  ranges as required for a person with a disability in violation of 2010 ADAAG §§

                  309, 309.1, 309.3, 309.4 and 308 (stall door handle).

         36.      To the best of Plaintiff’s belief and knowledge, Defendant has failed to eliminate

  the specific violations set forth in paragraph 35 herein.

         37.      Although Defendant is charged with having knowledge of the violations,

  Defendant may not have actual knowledge of said violations until this Complaint makes

  Defendant aware of same.

         38.      To date, the readily achievable barriers and other violations of the ADA still exist

  and have not been remedied or altered in such a way as to effectuate compliance with the

  provisions of the ADA.

         39.      As the owner, lessor, lessee or operator of the Premises, Defendant is required to

  comply with the ADA. To the extent the Premises, or portions thereof, existed and were

  occupied prior to January 26, 1992, the owner, lessor, lessee or operator has been under a

  continuing obligation to remove architectural barriers at the Premises where removal was readily

  achievable, as required by 28 C.F.R. §36.402.

         40.      To the extent the Premises, or portions thereof, were constructed for occupancy

  after January 26, 1993, the owner, lessor, lessee or operator of the Premises was under an
Case 9:21-cv-81651-AMC Document 1 Entered on FLSD Docket 09/10/2021 Page 12 of 15




  obligation to design and construct such Premises such that it is readily accessible to and usable

  by individuals with disabilities, as required by 28 C.F.R. §36.401.

         41.      Plaintiff has retained the undersigned counsel for the filing and prosecution of this

  action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs and expenses paid by

  Defendant, pursuant to 42 U.S.C. § 12205.

         42.      All of the above violations are readily achievable to modify in order to bring

  Premises or the Facility/Property into compliance with the ADA.

         43.      In instance(s) where the 2010 ADAAG standard does not apply, the 1991

  ADAAG standard applies, and all of the violations listed in Paragraph 35 herein can be applied

  to the 1991 ADAAG standards.

         44.      Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

  Plaintiff’s injunctive relief, including an order to alter the subject facility to make them readily

  accessible to and useable by individuals with disabilities to the extent required by the ADA and

  closing the Subject Facility until the requisite modifications are completed.

         WHEREFORE, Plaintiff demands judgment against Defendant and requests the

  following injunctive and declaratory relief:

               1. That this Court declares that Premises owned, operated and/or controlled by

                  Defendant is in violation of the ADA;

               2. That this Court enter an Order requiring Defendant to alter their facilities to make

                  them accessible to and usable by individuals with disabilities to the full extent

                  required by Title III of the ADA;

               3. That this Court enter an Order directing the Defendant to evaluate and neutralize

                  their policies, practices and procedures toward persons with disabilities, for such
Case 9:21-cv-81651-AMC Document 1 Entered on FLSD Docket 09/10/2021 Page 13 of 15




                   reasonable time so as to allow the Defendant to undertake and complete corrective

                   procedures to Premises;

               4. That this Court award reasonable attorney’s fees, all costs (including, but not

                   limited to the court costs and expert fees) and other expenses of suit to the

                   Plaintiff; and,

               5. That this Court award such other and further relief as it may deem necessary, just

                   and proper.

                                           COUNT II
                                      BREACH OF CONTRACT

         39.       Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 25

  above as if fully stated herein.

         40.       On or about June 4, 2018, Plaintiff and Defendant entered into a Confidential

  Settlement Agreement and General Release [Exhibit A]. Through this settlement agreement,

  Defendant agreed to make modifications to Defendant’s Premises as outlined in the agreement.

  The Confidential Settlement Agreement and General Release required Defendant to complete all

  modifications to the Premises by June 4, 2019.

         41.       Plaintiff has performed all conditions precedent to be performed by him under the

  Agreement.

         42.       Since June 4, 2019, Defendant has failed to complete the modifications promised

  in the settlement agreement. Specifically, Defendant has failed to complete the following

  modifications:

         Men’s Restroom

               a. Adjust the door closer to reduce the required continuous opening force to 5

                   pounds or replace it if it cannot be properly adjusted.
Case 9:21-cv-81651-AMC Document 1 Entered on FLSD Docket 09/10/2021 Page 14 of 15




               b. Reconfigure the accessible compartment partition and partition door location to

                  provide adequate depth within the accessible compartment to accommodate a 48”

                  clear floor space approach for front push to exit.

               c. Relocate the current signate for an accessible restroom to comply with the 60” to

                  the bottom of the highest tactile character under the 2010 ADA Standards.

               d. The baby changing station will be moved to provide the required 36” opening

                  with for an accessible urinal.

               e. Install new pipe insulation/protection for plumbing under the sink in the Men’s

                  accessible compartment in accordance with the 2010 ADA Standards.

               f. Provide a new coat hook in the Men’s accessible compartment at 48” maximum

                  above floor to the highest point of the hook in accordance with the 2010 ADA

                  Standards.

         Seating (Bar)

               g. Provide two seats at accessible tables to comply with the 5% equivalent

                  facilitation and modify one of the lounge booths in the hallway leading to the

                  banquet area with a complaint table base and chairs on one side in lieu of the

                  booth back to provide accessible booth seating.

         Seating (Restaurant)

               h. Provide one accessible table in the patio area that is complaint with the 2010

                  ADA Standards.

         43.      Plaintiff has been damaged by the defendant’s breach of the settlement agreement.

  Specifically, Plaintiff has had to retain the services of the undersigned attorney to pursue this

  action for breach of contract.
Case 9:21-cv-81651-AMC Document 1 Entered on FLSD Docket 09/10/2021 Page 15 of 15




         WHEREFORE, Plaintiff demands judgment against Defendant and requests the

  following injunctive and declaratory relief:

             1. That this Court declares that Defendant has failed to comply the Confidential

                 Settlement Agreement and General Release;

             2. That this Court enter an Order requiring Defendant to alter their facilities to make

                 them accessible to and usable by individuals with disabilities to the full extent

                 required by Title III of the ADA;

             3. That this Court award reasonable attorney’s fees, all costs (including, but not

                 limited to the court costs and expert fees) and other expenses of suit to the

                 Plaintiff and as provided in the Confidential Settlement Agreement and General

                 Release; and,

             4. That this Court award such other and further relief as it may deem necessary, just

                 and proper.

         Dated September 10, 2021.

                                        Sconzo Law Office, P.A.
                                        3825 PGA Boulevard, Suite 207
                                        Palm Beach Gardens, FL 33410
                                        Telephone: (561) 729-0940
                                        Facsimile: (561) 491-9459

                                        By: /s/ Gregory S. Sconzo
                                        GREGORY S. SCONZO, ESQUIRE
                                        Florida Bar No.: 0105553
                                        SAMANTHA L. SIMPSON, ESQUIRE
                                        Florida Bar No.: 1010423
                                        Primary Email: greg@sconzolawoffice.com
                                        Primary Email: samantha@sconzolawoffice.com
                                        Secondary Email: alexa@sconzolawoffice.com
